Citation Nr: 1312687	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, status post extraction with intraocular lens implantation, including as secondary to service-connected diabetes mellitus, type II (diabetes).

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2008 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in May 2012.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his bilateral cataracts were caused by or aggravated by his diabetes.

2.  The Veteran's diabetes is not productive of the need for regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month or more visits to a diabetic care provider and either progressive loss of weight or strength.

3.  The Veteran's erectile dysfunction is not productive of either deformity of the penis or atrophy of both testicles.

4.  The Veteran's early renal disease is manifested solely by microalbuminuria.  There is no evidence demonstrating it is productive of constant or recurring albumin with hyaline and granular casts or red blood cells, constant albuminuria with some edema, or definite decrease in kidney function.  Nor is there evidence that the Veteran experiences persistent edema and albuminuria with BUN between 40 and 80 mg, creatinine between 4 to 8 mg, or generalized poor health.  Furthermore, the Veteran's hypertension is not related to either his diabetes or his early kidney disease and, thus, is not the basis for awarding a compensable disability rating for his early renal disease.

5.  The Veteran's diabetes with early renal disease and erectile dysfunction does not represent an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral cataracts, status post extraction with intraocular lens implantation, were proximately caused or aggravated by his service-connected diabetes.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).

2.  The criteria for a disability rating in excess of 20 percent for service-connected diabetes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.119, Diagnostic Code 7913 (2012).

3.  The criteria for a separate compensable initial rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.31, 4.115b, Diagnostic Codes 7522, 7223 (2012). 

4.  The criteria for a separate compensable initial rating for early renal disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.31, 4.101, 4.115a, Diagnostic Codes 7101 and 7541 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Bilateral Cataracts

In this decision, the Board grants service connection for bilateral cataracts, status post extraction with intraocular lens implantation, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran is seeking service connection for bilateral cataracts on the basis that they are secondary to his service-connected type II diabetes mellitus.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Initially, the Board notes that service connection for the Veteran's diabetes was granted in an April 2008 rating decision effective October 17, 2006, on the basis of the presumption of service connection for diseases related to exposure to herbicides while serving in the Republic of Vietnam.

The Veteran was initially diagnosed to have diabetes in 1979 when he was 29 years old.  The few treatment records available over the next 10 years appear to show poor compliance by the Veteran with treatment for his diabetes.  The evidence also shows that the Veteran underwent surgery to remove cataracts (with lens replacement) in November 1989 (right eye) and May 1990 (left eye) when he was 39 years old.  Current VA treatment records show a diagnosis of pseudophakia.  

The Veteran underwent VA examinations in February 2008 and February 2011.  Both examiners opined that the Veteran's cataracts were not related to his service-connected diabetes.  The rationale for the February 2008 VA examiner's opinion was that (1) the cause of primary (senile) cataracts is unknown; (2) there is no evidence-based study showing that type II diabetes mellitus is a cause of cataracts; and (3) none of the type II diabetes mellitus posterior chamber occurrences or procedures that could cause a secondary cataract were performed or occurred.  The February 2011 VA examiner's rationale was that the literature lists diabetes-caused cataracts as extremely rare.  In addition, nowhere in the Veteran's medical record were the cataracts described as caused by diabetes and, since the cataracts were removed in 1989 and 1990, it is impossible to evaluate the actual cataracts.  

At his Board hearing in May 2012, the Veteran's representative argued that the VA examiners were incorrect when they said there is no medical research showing cataracts are caused by type II diabetes mellitus.  Rather he claimed that there are numerous studies showing that type II diabetes mellitus causes cataracts or at least aggravates them (i.e., speeds them up).  The Board notes that it conducted a quick internet search on diabetes and cataracts and found multiple articles relating cataracts with diabetes.  Specifically the Board found an article from the Journal of Ophthalmology from 2010 and an abstract of an article from the journal on Diabetes/Metabolism Research and Reviews also from 2010 that support the representative's contention that there is research out there that relates cataracts to diabetes.  The Board has associated this article and abstract with the claims file.  (The Board notes that, although the Veteran has not had an opportunity to review these specific articles, there is no prejudice to him in considering this treatise evidence given the grant of his claim.)

In January 2013, the Board found that a medical expert opinion was required given the evidence of record (including the above referenced article and abstract it found).  Thus, a VHA medical opinion was sought from a VA ophthalmologist.  In April 2013, the Board received a medical opinion from the Interim Chief of Optometry at the Huntington VA Medical Center.  This medical expert reviewed the entire claims file and disagreed with the previous opinions that the Veteran's cataracts were not more likely than not caused by and/or worsened by diabetes.  He stated that large, population based studies have shown increased incidence and progression of multiple types of cataracts in diabetic patients and cited to the Beaver Dam eye study reported in the American Journal of Ophthalmology (Diabetes, cardiovascular disease, selected cardiovascular disease risk factors, and the 5-year incidence of age-related cataract and progression of lens opacities:  the Beaver Dam Eye Study, Am J Ophthalmol., 1998 Dec; 126(6): 782-90.).  Based on this report, the medical expert opined that the evidence shows that it is as least likely as not that the Veteran's cataracts were caused by or aggravated by his diabetes.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the weight of the evidence is in equipoise given that there is evidence for and against the Veteran's claim.  The Board does not find that any particular piece of evidence has more probative value than any other, especially the medical opinions.  Consequently, reasonable doubt has been raised that the Board must resolve in the Veteran's favor.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his bilateral cataracts, status post extraction with intraocular lens implantation, are caused by or aggravated by his service-connected diabetes.  Given that the Veteran underwent extraction of his cataracts with intraocular lens implantation long before he filed his claim for service connection, the Board finds that it does not matter at this time whether his cataracts were caused by or aggravated by his service-connected diabetes as his current residuals are the same no matter which finding is made.  Hence, the Board finds that service connection for the Veteran's bilateral cataracts, status post extraction with intraocular lens implantation, is warranted, and the Veteran's appeal is granted.





	(CONTINUED ON NEXT PAGE)
II.  Initial Increased Disability Rating for Service-Connected Diabetes

Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in October 2007, prior to the initial adjudication of his claim for service connection.  Subsequent notice compliant with Vazquez-Flores was provided to the Veteran in January 2009.  Although compliant notice was not sent to the Veteran until January 2009, the Board notes that the Veteran's claim was originally one for service connection for his diabetes, which was granted in the April 2008 rating decision and evaluated as 20 percent disabling effective October 17, 2006.  Thereafter, the Veteran disagreed with the 20 percent evaluation of this now service-connected disability.  Consequently, since the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of the January 2009 notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.
The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in February 2008 and February 2011.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In an April 2008 rating decision, the Veteran was service-connected for diabetes mellitus, type II, with early renal disease and erectile dysfunction, that was evaluated as 20 percent disabling under Diagnostic Code 7913.  He is seeking a higher initial disability rating.

Diabetes mellitus, type II, is evaluated under 38 C.F.R § 4.119a, Diagnostic Code 7913.  Under that code, the 20 percent rating assigned contemplates diabetes mellitus requiring insulin and a restricted diet, or requiring the use of an oral hypoglycemic agent and restricted diet.  A higher 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.  

A 60 percent rating is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

A 100 percent rating is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.   

Private treatment records indicate that the Veteran was diagnosed to have diabetes in 1979.  He filed his claim for service connection for diabetes, however, in October 2007.  Thus, the most probative evidence as to the current severity of the Veteran's diabetes and related complications is the evidence from the date the Veteran filed his claim for service connection.

In August 2007, the Veteran was seen as a new patient at the VA Medical Center in Fayetteville, North Carolina.  An October 2007 medical general note indicates his A1C was in "not good shape."  He was advised to increase his diet and exercise.  A February 2008 medical general note shows that his A1C was now good.  The remaining VA treatment records indicate the Veteran's A1C remained under good control.  Furthermore, the Board notes these VA treatment records fail to demonstrate that the Veteran was prescribed regulation of activities, had ketoacidosis or hypoglycemic reactions requiring hospitalization, had twice a month or more visits to a diabetic care provider, or had progressive loss of weight or strength.

The Veteran underwent VA examination in February 2008 and February 2011  relating to his diabetes.  At the February 2008 VA examination, the Veteran reported onset of diabetes to be in 1978 or 1979.  His current treatment was Insulin 30 u twice daily without side effects.  He complained of occasional jittery feeling, relieved by eating.  He denied any of these episodes required hospitalization.  He went to his diabetic care provider three times in the past year.  He was following a diabetic diet, and his weight was stable.  He denied having to regulate his activities due to diabetes/hypoglycemia.  There were no reported effects on his regular occupation from his diabetes.  There was also no reported effect on his activities of daily living.  The Veteran reported that he rides bike and lifts weights for exercise, and could walk one mile.  Symptoms of complications were denied except for visual symptoms and peripheral nerve symptoms (numbness of right hand for one year).  He also reported having erectile dysfunction for 10 years with gradual loss of erectile power.  

After physically examining the Veteran and obtaining laboratory test results, the examiner diagnosed the Veteran to have diabetes mellitus, type II.  He also indicated the following conditions as complications of his diabetes:  (1) erectile dysfunction, and (2) microalbuminuria indicating early renal disease.  He did not find evidence of peripheral neuropathy on examination.

At the February 2011 VA examination, the Veteran's reported history was the same.  Treatment was the same.  He again reported having occasional jittery spells but that none of them required hospitalization.  He visits his diabetic care provider three times a year.  He follows a diabetic diet, and his weight has been stable.  He denied regulation of activities due to diabetes/hypoglycemia.  He reported the same complications as before (erectile dysfunction and peripheral nerve symptoms of numbness of the right hand).  He last worked in 2006 when his job was moved to Mexico.  There were no effects from his diabetes on his job.  He continued to be able to do all activities of daily living and exercising by riding bike and lifting weights.  He was able to walk one mile at which time he reported using a cane.  

After examining the Veteran and reviewing laboratory test results and other diagnostic tests, the examiner diagnosed the Veteran to have diabetes mellitus, type II.  He again found the Veteran had erectile dysfunction and microalbumineria indicating early renal disease.  He did not find evidence of peripheral neuropathy on examination.

At the hearing held in May 2012, the Veteran testified that he takes insulin for his diabetes and is on a restricted diet.  He initially denied having to regulate his activities but his representative redirected him so that he testified that he had discussed this with his doctor and they agreed that he should regulate his activity.  The reasons for such restriction or what activities needed to be regulated were not, however, discussed.

Based upon the foregoing evidence, the Board finds that the Veteran's disability picture is not consistent with the criteria higher than that for a 20 percent disability rating.  The Veteran's diabetes is essentially treated with insulin and restriction of diet and has remained under good control since February 2008.  Despite the Veteran's testimony that he and his doctor discussed and agreed that he should regulate his activity, the medical evidence demonstrates that there has been no such order from his doctor but rather his doctor recommended he increase his exercise for better control of his diabetes.  Furthermore, the Veteran denied having to regulate his activities at both VA examinations.   The rating schedule defines "regulation of activities" to mean "avoidance of strenuous occupational and recreational activities."  This definition appears in the parentheses after the phrase "regulation of activities" in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913.  (The Board notes that in reading 
Diagnostic Code 7913, the 100 percent criteria are listed first, then 60, 40, 20 and 10.)  The fact that the authors of the rating schedule did not repeat that definition in the 60 and 40 percent rating criteria does not negate that definition first listed in 
the 100 percent criteria.  

The Board finds, therefore, based upon this definition of "regulation of activities," that the recommendation by the Veteran's treating physician that he increase his exercise to help in controlling his diabetes is not "regulation of activities" for purposes of the rating criteria for evaluating diabetes.  Rather, it is clear that the physician's recommendation means the opposite in that it was meant to encourage the Veteran to do strenuous activities, rather than avoid them.  In addition, the 
recommended exercise was clearly meant as a means of helping the Veteran manage his diabetes rather than an avoidance of harmful activity that would worsen his condition.  

Furthermore, although the Veteran has complained of having occasional jittery episodes, relieved by eating, he denied that these episodes required hospitalization or twice a month or more visits with his diabetic care provider.  His weight has remained stable and there is no evidence that he has had loss of strength because of his diabetes.

Consequently, the Board finds that the preponderance of the evidence is against finding that the criteria for a disability rating higher than 20 percent have been met.  The Board must consider, however, whether any of the Veteran's diabetic complications included in this evaluation warrant a separate compensable disability rating.

The evidence demonstrates the Veteran has erectile dysfunction and microalbuminuria indicating early onset of kidney disease as complications of his diabetes.  Also, as previously decided in this decision, the Veteran's bilateral cataracts, status post extraction with intraocular lens implantation, are related to his service-connected diabetes.  The Board will not, however, at this time consider the rating of that now service-connected disability as the RO has not had an opportunity to consider this in the first instance.  Thus, the Board will only consider whether separate compensable disability ratings are warranted for the Veteran's erectile dysfunction and microalbuminuria.

The Board notes that there is not a diagnostic code specifically for erectile dysfunction.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's erectile dysfunction is currently rated by analogy under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  A note to Diagnostic Code 7522 instructs VA to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b , Diagnostic Code 7522.  In this regard, the Board notes that special monthly compensation under 38 C.F.R. § 3.350 for loss of use of a creative organ was also granted in the April 2008 rating decision, effective the date of service connection for erectile dysfunction.  Therefore, the issue of special monthly compensation is not before the Board. 

In addition, the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7523, allows for a noncompensable (0 percent) rating for atrophy of one testicle, and a rating of 20 percent for atrophy of both testicles. 

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial compensable rating for erectile dysfunction has not been warranted at any time since October 17, 2006, the effective date of the grant of service connection.  The evidence merely shows the Veteran's complaints of erectile dysfunction, which the VA examiners have categorized as mild.  The evidence does not show that there is any penile deformity.  Hence the criteria for a 20 percent disability rating are not met.  Furthermore, there is no evidence that the Veteran has atrophy of both testicles to warrant a compensable disability rating under Diagnostic Code 7523.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating, as the Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule. 

As for the Veteran's microalbumineria indicating the onset of early kidney disease, diabetic nephropathy is evaluated under Diagnostic Code 7541, which indicates to rate as renal dysfunction.    Under 38 C.F.R. § 4.115a , renal dysfunction will be awarded a noncompensable (0 percent) disability rating where the veteran has albumin and casts with a history of acute nephritis; or, hypertension noncompensable under diagnostic code 7101.  A 30 percent rating is warranted where the veteran has albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted where the veteran has constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted where the veteran has persistent edema and albuminuria with BUN 40 to 80 mg% or, creatinine 4 to 8mg%, or; generalized poor health characterized by lethargy, weakness, anorexia weight loss, or limitation of exertion.  A 100 percent rating is warranted where the veteran requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Under DC 7101, hypertensive vascular diseases (hypertension and isolated systolic hypertension) warrants a 10 percent rating for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more. A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104.

As noted above, the evidence shows that the Veteran suffers from diabetic nephropathy manifested by microalbuminuria; however, there is no evidence of casts or a history of nephritis.  Nor is there any evidence of constant or recurring albumin with hyaline and granular casts or red blood cells, constant albuminuria with some edema, or definite decrease in kidney function.  Furthermore, although there is evidence of hypertension that requires continuous medication for control, the VA examiners determined that his hypertension is not related to his diabetes.  Furthermore, the VA examination reports indicate the Veteran's report of the onset of his hypertension in approximately 1980 with treatment with medications, which is long before the February 2008 VA examination that first demonstrated that he has microalbuminuria.  Consequently, although the Veteran has hypertension that is compensable in rating, his hypertension is not related to his diabetes or his current microalbuminuria.  Hence, the Board finds that a compensable disability rating is not warranted for the Veteran's microalbuminuria (characterized as early renal disease by the RO) because the evidence fails to demonstrate that this condition meets the criteria for a compensable disability rating outside of his unrelated hypertension.  

Consequently, based upon the evidence of record, the Board finds that the preponderance of the evidence is against finding that separate compensable disability ratings are warranted for the Veteran's diabetic complications of erectile dysfunction and early renal disease.

Finally, the Board must consider whether referral is warranted for an extraschedular disability rating under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

After considering all the evidence, the Board finds that the Veteran's disability does not represent an exceptional or extraordinary disability picture that is not fully contemplated by the rating schedule.  The Veteran's diabetes is essentially manifested by the use of insulin and restricted diet for control.  As for his early renal disease and erectile dysfunction, there is no indication that the rating criteria do not adequately compensate for these disabilities.  Neither the evidence nor the Veteran shows that his diabetes with early renal disease and erectile dysfunction has symptoms or causes impairment beyond what the rating criteria contemplate.  Consequently, the Board finds that the VA rating schedule is adequate to evaluate the Veteran's service-connected diabetes with early renal disease and erectile dysfunction.  Hence, the preponderance of the evidence is against finding that referral for consideration of an extraschedular rating is warranted.

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating greater than 20 percent is warranted for his service-connected diabetes with early renal disease and erectile dysfunction.  Consequently, the Veteran's claim must be denied.





ORDER

Entitlement to service connection for bilateral cataracts, status post extraction with intraocular lens implantation, is granted.

Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with early renal disease and erectile dysfunction, is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


